Citation Nr: 0300407	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability.

2.  Entitlement to service connection for a urinary 
disability, claimed as involving the prostate, kidney, and 
bladder.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a genital 
disorder.

5.  Entitlement to service connection for numbness and 
cramping of the lower extremities.

6.  Entitlement to service connection for a 
gastrointestinal disorder.  

7.  Entitlement to service connection for a central 
nervous system disorder.

8.  Entitlement to service connection for residuals of a 
head injury.

9.  Entitlement to service connection for a psychiatric 
disorder, including brain syndrome.

(The issues of entitlement to service connection for 
blurred vision and a skin disorder will be addressed by 
the Board in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1962 to April 
1966.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a pulmonary 
disability, a urinary disability, a psychiatric disability 
claimed as brain syndrome, blurred vision, a headache 
disorder, a genital disorder, numbness and cramping of the 
lower extremities, a skin disorder, a gastrointestinal 
disorder, a central nervous system disorder, residuals of 
a head injury, and tinnitus, on the basis that they were 
not well grounded.  In April 2001, the Board remanded the 
case to the RO for additional evidentiary development.  By 
a July 2002 rating decision, service connection for 
bilateral hearing loss and tinnitus was granted, thereby 
rendering moot these claims; and the remaining claims were 
readjudicated and denied.  

The Board will render a decision herein on those appellate 
issues as numbered on the title page of this decision.  
The Board will undertake additional development on the 
other appellate issues of service connection for blurred 
vision and a skin disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When the additional 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After issuing the notice and reviewing appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these remaining service connection 
appellate issues.  


FINDINGS OF FACT

1.  It is at least as likely as not that appellant's 
pulmonary and gastrointestinal disabilities are related to 
service.

2.  It has not been shown, by competent evidence, that 
appellant has chronic kidney, brain syndrome, and central 
nervous system disorders or residuals of a head injury 
related to service.

3.  Chronic headache, prostate, bladder, psychiatric, and 
genital disorders or numbness/cramping of the lower 
extremities were not shown, by competent evidence, to have 
been present during service or proximate thereto.  Chronic 
headache, prostate, bladder, psychiatric, and genital 
disorders or numbness/cramping of the lower extremities 
were initially medically diagnosed decades after service 
at a time too remote to be reasonably related to service 
and have not been shown, by competent evidence, to be 
related to any incident of service.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, chronic pulmonary 
and gastrointestinal disabilities were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  Chronic kidney, brain syndrome, and central nervous 
system disorders or residuals of a head injury were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

3.  Chronic headache, prostate, bladder, psychiatric, and 
genital disorders were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

4.  Chronic numbness/cramping of the lower extremities was 
not incurred in or aggravated by service, nor may 
neuropathy of the lower extremities be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is potentially applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West Supp 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claims at issue were not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, 
particularly in light of the allowance by the Board 
decision herein on the pulmonary and gastrointestinal 
disabilities service connection issues.  A comprehensive 
medical history, detailed clinical findings, and other 
relevant evidence with respect to the claimed disabilities 
over the years are documented in the claims folder.  The 
RO has adequately sought appellant's service medical 
records and available records have been obtained.  See, in 
particular, the RO's June 1995 request for service medical 
records and the National Personnel Records Center (NPRC) 
response with appellant's available service medical 
records submitted.  Additionally, the RO sought private 
and VA medical treatment records identified by appellant 
and these have also been associated with the claims 
folder.  

Pursuant to the Board's April 2001 remand, additional 
service medical records were sought, in an attempt to 
substantiate appellant's alleged in-service head injury 
and treatment.  However, this attempt proved futile (See 
the December 2001 NPRC response, which noted that no 
additional service medical records were available).  
Additionally, in an attempt to ascertain whether he had 
any in-service carbon tetrachloride exposure as an 
aircraft engine mechanic, the RO sought and obtained 
appellant's service personnel records.  Pursuant to 
remand, appellant submitted an April 2001 written 
statement that, in part, reported that he did not have any 
additional service medical records to submit or private 
clinical records (other than an August 2000 private 
dermatologist's statement that was attached to his written 
statement).  In response to appellant's request in that 
April 2001 written statement, the RO obtained additional 
VA outpatient clinical records.  Also, numerous VA 
examinations were conducted in March and April 2002 
pursuant to remand, including pulmonary, neurologic, 
genitourinary, and psychiatric, with medical opinion 
rendered as to the etiology of the claimed disabilities.  
There is no indication that there is any additional, 
available, material evidence not of record which would 
alter the outcome.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  Furthermore, that 
Supplemental Statement of the Case discussed the Veterans 
Claims Assistance Act of 2000; and appellant's 
representative has subsequently submitted additional 
argument with respect to the appellate issues.  

The evidentiary record includes available service 
medical/personnel records, numerous private and VA 
clinical records, and recent VA examinations.  It does not 
appear that appellant has informed the VA of the existence 
of any other specific competent evidence that should be 
obtained.  The Board concludes it may proceed, as all 
evidence has been received, without regard to more 
specific notice as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It is the Board's opinion that there is no 
indication that other existing evidence should be obtained 
and that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act 
of 2000 to the extent it may apply, has been satisfied 
with respect to the issues on appeal.  

With regards to the service connection appellate issues, 
appellant argues, in essence, that during service while 
stationed at a stateside Air Force Base, he sustained a 
head injury for which he was hospitalized; and that he was 
exposed to carbon tetrachloride from spraying aircraft 
engines, which poisoned him and caused the other claimed 
disabilities.  Although he is competent to state that he 
sustained a head injury and was exposed to carbon 
tetrachloride from spraying aircraft engines, he is not 
competent to opine as to the etiology of the claimed 
disabilities.  In Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991), the United States Court of Appeals for 
Veterans Claims (Court) stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  Here, appellant is not competent 
to offer medical opinion as to the etiology of the claimed 
disabilities, since this requires medical opinion.  

Although a recent May 2001 notarized statement purportedly 
from an ex-serviceman reported that he had personal 
knowledge of appellant "working on the wash rack on 
several occasions" during service and appellant having 
been hospitalized at an Air Force base under quarantine, 
his lay statement is of limited probative value, 
particularly since it is rather vague as to the 
significance of these alleged observations; and in any 
event, it does not constitute competent evidence as to the 
etiology of the claimed disabilities.  Espiritu.  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Where a veteran served ninety (90) days or 
more during a period of war or during peacetime service 
after December 31, 1946, and organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court 
held that "[g]enerally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."

Appellant's service records/personnel records reveal that 
his military occupational specialty was reciprocal engine 
mechanic and that he was assigned to a stateside Air Force 
Base.  His specific duties included inspecting and repair 
of engine components.  In deciding this appeal, the Board 
has resolved reasonable doubt in appellant's favor on the 
question of in-service carbon tetrachloride exposure and 
will assume that appellant was exposed to carbon 
tetrachloride as alleged, since it is consistent with his 
military occupational duties.  




I.  Service Connection for Pulmonary and Gastrointestinal 
Disabilities

Appellant's available service medical records reveal that 
in May 1963, he was hospitalized and treated with 
penicillin for diagnosed bronchopneumonia.  In August 
1964, bronchitis was assessed and treated with penicillin.  
In August 1965, he was treated for right lung base 
pneumonia.  On January 31, 1966, he complained of 
diarrhea, aches, nausea, and vomiting.  Probable flu 
syndrome was assessed.  A chest x-ray study was negative.  
On another clinical evaluation on that same date, 
appellant reported a drinking spree "Saturday night" and 
that he had abdominal pain.  He had right upper quadrant 
tenderness.  Cholecystitis was assessed.  On April 1966 
service discharge examination, there were no complaints, 
findings, or diagnoses pertaining to a chronic pulmonary 
or gastrointestinal disability.  In an attendant medical 
questionnaire, he denied any chronic/frequent colds, 
asthma, shortness of breath, chronic cough, or 
gastrointestinal trouble and a physician's elaboration did 
not include any pertinent pulmonary or gastrointestinal 
history or clinical findings.  

In a May 1995 application for VA disability benefits and a 
June 1995 written statement, appellant initially alleged 
in-service exposure to carbon tetrachloride as an Air 
Force mechanic resulting in the claimed disabilities.  He 
reportedly had been employed after service as a newspaper 
pressman.  Significantly, he stated that he had not 
received medical care "until recently, since I did not 
know that my daily exposure to carbon tetrachloride would 
lead to the massive medical problems that I am now 
suffering."  

VA and private clinical records dated from May 1993 to 
July 1995 reveal that in October 1994, a private chest x-
ray study revealed prominent hilar shadows.  In July 1995, 
a VA chest x-ray revealed a few healed granulomas and 
parabronchial cuffing.  The radiographic impressions were 
parabronchial inflammatory residua and minor fibrotic and 
granulomatous disease changes, without active disease.  

VA clinical records dated from July 1995 to March 1996 
reveal that in November 1995, appellant complained of 
gastrointestinal symptoms.  In a January 1996 psychiatric 
clinical record, appellant reported a history of a May 
1963 in-service hospitalization after collapsing from 
carbon tetrachloride exposure and alleged that physicians 
stated that the carbon tetrachloride poisoning caused a 
hole in his lung.  He also reported that in June 1995, 
after viewing a documentary on carbon tetrachloride 
poisoning, he initially went to the VA and "they described 
the exact symptoms I have."  He reportedly had a 
myocardial infarction in September 1995 and quit smoking 
in November 1995.  He had a history of alcohol use and a 
"DUI" prior to 1991.  Later in January 1996, an upper 
gastrointestinal x-ray did not reveal any hiatal hernia, 
gastroesophageal reflux, or active ulcer.  Pancreatic head 
enlargement or peripancreatic lymphadenopathy was 
suspected.  In February 1996, gastroesophageal reflux 
disease was assessed.  

On March 1996 VA pulmonary examination, a history was 
noted of exertional dyspnea since May 1963 carbon 
tetrachloride exposure, and chronic obstructive pulmonary 
disease.  Pulmonary function tests were interpreted as 
consistent with chronic obstructive pulmonary disease; and 
a chest x-ray revealed hyperinflation and evidence of 
bullous emphysema.  Diagnoses included chronic obstructive 
pulmonary disease and history of May 1963 carbon 
tetrachloride exposure.  

On March 1996 VA gastrointestinal examination, appellant 
reported a history of gastrointestinal symptoms, including 
post-prandial bloating and abdominal pain for the past 30 
years and burning epigastric pain in 1966 that was 
improved within months by ulcer treatment.  It was noted 
that a February 1996 ultrasound had shown normal 
gallbladder/ductal system, liver, and spleen.  Diagnoses 
included gastroesophageal reflux disease with pyrosis.  An 
April 1996 abdominal CT scan was unremarkable, except for 
fatty atrophy of the pancreas.  

VA clinical records reveal that in September 2001, 
appellant was described as a light drinker and current 
smoker.  

Pursuant to the Board's remand, VA gastrointestinal and 
pulmonary examinations were conducted in March and April 
2002.  

On March 2002 VA gastrointestinal examination, appellant 
reported a longstanding history of gastrointestinal 
symptoms, and alleged that the onset of all of his 
symptoms was very soon after May 1963 carbon tetrachloride 
exposure.  The diagnoses were gastroesophageal reflux 
disease; abdominal bloating after meals (with differential 
diagnoses that included peptic ulcer disease, gastritis, 
gastroparesis, and gastric outlet obstruction); and 
intermittent diarrhea (with differential diagnoses that 
included secondary to medications, colitis/irritable bowel 
syndrome, or infectious).  The examiner stated that he had 
reviewed the claims folder and the Board's remand and 
opined that the "gastrointestinal symptoms of the patient 
including gastroesophageal reflux disease, abdominal 
bloating, and intermittent diarrhea etiology is unknown.  
However, it is as likely as not to be caused by carbon 
tetrachloride."  

On April 2002 VA pulmonary examination, appellant reported 
that prior to service, he had no known medical problems, 
that he was an engine mechanic during service, that carbon 
tetrachloride was utilized in cleaning electrical 
components, that he had in-service exposure to carbon 
tetrachloride in aerosolized form, and that respiratory 
protective devices were not utilized.  He admitted to 
cigarette smoking approximately 2-packs per day for the 
past 35 years.  The examiner opined, after review of the 
claims folder and the Board's remand, that "it is as 
likely as not due to chronic obstructive pulmonary disease 
secondary to longstanding history of cigarette smoking.  
It is also as likely as not that the veteran's exposure to 
carbon tetrachloride has contributed in part to his lung 
disease.  It is my estimation that the patient's 
respiratory disease is 90 percent due to chronic 
obstructive pulmonary disease and ten percent due to 
carbon tetrachloride exposure."  

A reasonable inference is that during service, appellant 
may have been exposed to carbon tetrachloride, since its 
use would be consistent with his military occupational 
specialty as an aircraft engine mechanic with duties 
cleaning engine components.  Additionally, appellant's 
service medical records did include various 
gastrointestinal and pulmonary symptomatology, although 
whether chronic versus acute and transitory in nature was 
not medically addressed in those records.  Although 
appellant reportedly did not obtain any relevant post-
service clinical treatment until the mid-1990's, decades 
after service, recent VA medical opinion states that 
appellant has pulmonary and gastrointestinal disabilities 
that are likely due to carbon tetrachloride exposure.  
Since there is no indication in the evidentiary record of 
any post-service carbon tetrachloride exposure and the 
examiners appear to have based their opinions on the in-
service carbon tetrachloride exposure history provided by 
appellant, it appears that their opinions may be 
reasonably construed as relating appellant's pulmonary and 
gastrointestinal disabilities to in-service carbon 
tetrachloride exposure.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), held that the Board must consider only 
independent medical evidence to support its findings 
rather than provide its own medical judgment.  Thus, the 
Board concludes that it is a reasonable inference that 
appellant's pulmonary and gastrointestinal disabilities 
had an onset during active service.  Accordingly, 
appellant's pulmonary and gastrointestinal disabilities 
warrant service connection, on the basis of service onset.  


II.  Service Connection for a Urinary Disorder (Including 
the Kidney, Prostate, and Bladder), Psychiatric Disorder 
(Including Brain Syndrome), Central Nervous System 
Disorder, and Residuals of a Head Injury

Appellant's available service medical records, including 
an April 1966 service discharge examination with attendant 
medical questionnaire, do not reveal any complaints, 
findings, or diagnoses pertaining to a urinary disorder 
(including the kidney, prostate, and bladder), psychiatric 
disorder (including brain syndrome), and a central nervous 
system disorder.  A urinalysis on service discharge 
examination was negative.  An April 1963 in-service 
audiogram noted a history of appellant sustaining a 
preservice October 1961 head injury in a motor vehicular 
accident with 15-minutes loss of consciousness.  However, 
a history of an in-service head injury was not reported, 
nor were there any complaints, findings, or diagnoses 
pertaining to an in-service head injury or residuals 
thereof in the service medical records, including an April 
1966 service discharge examination with attendant medical 
questionnaire.  

In a May 1995 application for VA disability benefits and a 
June 1995 written statement, appellant initially alleged 
in-service exposure to carbon tetrachloride as an Air 
Force mechanic resulting in the claimed disabilities.  

VA and private clinical records dated from May 1993 to 
July 1995 reveal that in May 1993, appellant was 
reportedly unemployed and experiencing stress and anxiety.  
Severe anxiety and depression were assessed.  In October 
1993, severe anxiety and depression secondary to inability 
to work was assessed.  In October 1994 and July 1995, 
urinalyses were negative.  In August 1995, questionable 
BPH [benign prostatic hypertrophy] was assessed.  An 
August 1995 VA intravenous pyelogram was interpreted as 
normal, except for a questionable small capacity bladder 
with mild uniform bladder wall thickening.  An August 1995 
VA CT scan of the head was interpreted as showing no 
significant abnormalities.  In November 1995, the 
assessment was irritative bladder symptoms.  A January 
1996 VA psychiatric clinical record indicated that 
appellant reported a history of a May 1963 in-service 
hospitalization after collapsing from carbon tetrachloride 
exposure.  Appellant complained of a small bladder due to 
carbon tetrachloride exposure; that his kidneys had 
"bothered" him for 30 years; and that "I injured my head 
in the [s]ervice.  I woke up in the back of a truck on the 
way to the [h]ospital.  I was not hospitalized."  He had a 
history of alcohol use and a "DUI" prior to 1991.  
Diagnostic impressions were generalized anxiety disorder, 
reactive depression, and history of alcohol and drug 
abuse.

On March 1996 VA general medical examination, a urinalysis 
was unremarkable.  There were no clinical findings or 
diagnoses pertaining to a urinary disorder (including the 
kidney, prostate, and bladder), psychiatric disorder 
(including brain syndrome), and a central nervous system 
disorder, or residuals of a head injury.  An ultrasound of 
the abdomen revealed normal-sized kidneys without masses 
or hydronephrosis.

On March 1996 VA psychologic examination, psychologic 
tests were administered and a somatization disorder was 
diagnosed.  On March 1996 VA psychiatric examination, 
appellant stated that he had been very depressed because 
of his wife's lung cancer and was worried over financial 
and health matters.  Diagnoses were generalized anxiety 
disorder and a personality disorder.  

Pursuant to the Board's remand, VA genitourinary, 
neurologic, and psychiatric examinations were conducted in 
March and April 2002.  

On March 2002 VA genitourinary examination, appellant 
reported that "over the past couple of years, has started 
noticing to have some difficulty with voiding."  He denied 
any urinary tract surgeries/infections/hospitalizations, 
renal colic, bladder stones, or acute nephritis.  
Laboratory testing revealed normal renal function and a 
urinalysis was unremarkable.  The examiner stated that he 
had reviewed the claims folder and the Board remand.  The 
examiner opined that appellant had a "history of lower 
urinary tract symptomatology secondary most likely to a 
mild enlargement of his prostate.  Also this can also be 
secondary to a voiding dysfunction secondary to not able 
to relax his bladder and then unable to empty and relax 
his bladder completely."  He also opined that the present 
urologic conditions appellant has are not related to 
carbon tetrachloride exposure.  

On March 2002 VA neurologic examination, appellant 
reported that in 1964, he sustained a closed head injury 
with loss of consciousness for a period of minutes; and 
that since then, he has had left-sided headaches.  
Clinically, his memory was intact.  Cranial nerves II-XII 
were intact.  The impressions included "[p]ost-traumatic 
headache"; and no evidence of cranial nerve disturbances.  

On April 2002 VA psychiatric examination, appellant 
alleged that while stationed at an Air Force base, he 
sustained a head injury when he fell from an aircraft, 
striking his head on the ground, after the engine was 
ignited and backfired; that he was "contaminated" by 
carbon tetrachloride from spraying aircraft engines; that 
in 1963, he was "in a coma for 6 days"; and that his 
depression was related to carbon tetrachloride exposure.  
The diagnosis was dysthymic disorder with major depressive 
episodes.  Brain syndrome was neither clinically reported 
nor diagnosed.  The examiner opined that there is "no 
clear link that carbon tetrachloride exposure causes 
depressed mood."  

Appellant has not presented any competent evidence 
indicating that a chronic kidney or central nervous system 
disorder or brain syndrome is presently manifested and 
related to his active service, or that he sustained an in-
service head injury and has residuals thereof.  
Appellant's post-service allegation of an in-service head 
injury is simply not substantiated by the actual service 
medical records or any other objective source and is in 
fact contradicted by the attendant medical questionnaire 
completed by appellant at service discharge in which he 
denied any history of head injury.  As the Court has 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the 
BVA."  Even assuming that an unsubstantiated medical 
history of a head injury was recorded by a physician, 
unenhanced by any additional medical comment, that 
recorded history would not constitute "competent medical 
evidence."  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
A bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  
Contrary to appellant's assertions, a recent May 2001 
notarized statement from a purported ex-serviceman does 
not state or otherwise indicate that appellant sustained 
any in-service injury.  

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case:

He apparently is of the belief that he 
is entitled to some sort of benefit 
simply because he had a disease or 
injury while on active service.  That, 
of course, is mistaken.  Congress 
specifically limits entitlement for 
service-connected disease or injury to 
cases where such incidents have 
resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present 
disability there can be no valid claim.  
Our perusal of the record in this case 
shows no claim of or proof of present 
disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

Thus, given the lack of credible, competent evidence 
showing that a chronic kidney or central nervous system 
disorder or brain syndrome is presently manifested and 
related to his active service, or that he sustained an in-
service head injury and has residuals thereof, the claims 
for service connection for chronic kidney and central 
nervous system disorders, brain syndrome, or residuals of 
a head injury are denied.  Brammer.  

Additionally, chronic prostate, bladder, and psychiatric 
disorders were not shown, by competent evidence, to have 
been present during service or proximate thereto.  Chronic 
prostate, bladder, and psychiatric disorders were 
initially medically diagnosed decades after service at a 
time too remote to be reasonably related to service.  
Furthermore, recent VA examinations medical opinions 
stated that the appellant's urinary and psychiatric 
disabilities are not related to any in-service carbon 
tetrachloride exposure, and no competent evidence to the 
contrary has been produced.  

Since the preponderance of the evidence is against 
allowance of these appellate issues, the benefit-of-the-
doubt doctrine is inapplicable, for the aforestated 
reasons.  


III.  Service Connection for Headache and Genital 
Disorders and Numbness/Cramping of the Lower Extremities

Appellant's available service medical records reveal that 
in May 1963, his complaints included fever, chills, 
malaise, nausea, and mild headache.  He was hospitalized 
and treated for diagnosed bronchopneumonia.  However, the 
remainder of the service medical records, including an 
April 1966 service discharge examination with attendant 
medical questionnaire, do not reveal any complaints, 
findings, or diagnoses pertaining to a chronic headache or 
genital disorder, or numbness/cramping of the lower 
extremities.  In the April 1966 service discharge 
examination medical questionnaire, a history of childhood 
parotitis (mumps) with no complications/sequelae was 
reported.  

In a May 1995 application for VA disability benefits and a 
June 1995 written statement, appellant initially alleged 
in-service exposure to carbon tetrachloride as an Air 
Force mechanic resulting in the claimed disabilities.  

VA and private clinical records dated from May 1993 to 
July 1995 reveal that in August 1995, appellant's 
complaints included headaches for 2 years.  Another August 
1995 clinical notation noted a 15 year history of 
headaches.  Questionable tension headaches was assessed.  
In November 1995, appellant alleged in-service carbon 
tetrachloride exposure.  The genitals were unremarkable, 
except the left testicle was decreased in size with a 
palpable varicocele.  A January 1996 VA psychiatric 
clinical record indicated that appellant's complaints 
included that one testicle was deformed and smaller than 
the other.  

On March 1996 VA general medical examination, appellant 
provided a history of a childhood left varicocele.  
Clinically, the genitals were unremarkable, except for 
"mild evidence of residual left testicular varicocele."  
Diagnostic impressions included "[h]istory of left 
testicular mild varicocele."  Neurologic findings were 
unremarkable.  

Pursuant to the Board's remand, VA genitourinary and 
neurologic examinations were conducted in March 2002.  

On March 2002 VA genitourinary examination, appellant's 
only genital complaint was a small curvature of the penis 
on full erection.  Clinically, the genitals were 
unremarkable, except the left testicle had half the volume 
as the other and there was fibrotic plaque on the penis 
noted as consistent with Peyronie's disease.  The examiner 
stated that he had reviewed the claims folder and the 
Board remand.  The examiner opined that the present 
urologic conditions appellant has are not related to 
carbon tetrachloride exposure.  

On March 2002 VA neurologic examination, appellant 
reported that in 1964, he sustained a closed head injury 
with loss of consciousness for a period of minutes; and 
that since then, he has had left-sided headaches.  He also 
alleged that he had experienced numbness/cramping of the 
lower extremities since carbon tetrachloride exposure.  
Clinically, neurologic findings were unremarkable, except 
that deep tendon reflexes were absent at the ankles and 
sensation was decreased in a stocking distribution.  The 
impressions included "[p]ost-traumatic headache"; and 
numbness/cramping of the lower extremities likely 
"secondary to peripheral neuropathy.  The etiology of this 
peripheral neuropathy is unclear.  I did not find in the 
literature a definite association between the exposure to 
carbon tetrachloride and peripheral neuropathy."  

Although on that March 2002 VA neurologic examination, the 
examiner's assessment included "post-traumatic" headaches, 
this appeared based on the unsubstantiated medical history 
provided by appellant of an in-service head injury.  It is 
reiterated that appellant's post-service allegation of an 
in-service head injury is simply not substantiated by the 
actual service medical records and is in fact contradicted 
by the attendant medical questionnaire completed by 
appellant at service discharge wherein he denied any 
history of head injury or headaches.  Thus, this medical 
opinion that appellant's headaches are post-traumatic in 
origin appears based on an inaccurate factual premise and 
has no probative value.  See Reonal, supra.  

It is the Board's opinion that a chronic headache or 
genital disorder, or numbness/cramping of the lower 
extremities was not shown, by competent evidence, to have 
been present during service or proximate thereto.  Any 
neuropathy of the lower extremities was not shown, by 
competent evidence, to have been present within the one-
year post-service presumptive period.  Any chronic 
headache or genital disorder, or numbness/cramping of the 
lower extremities was initially medically diagnosed 
decades after service at a time too remote to be 
reasonably related to service.  Also, the post-service 
clinical evidence indicates that in the mid-1990's, 
decades after service, appellant's headaches were 
suspected to be caused by tension.  Furthermore, recent VA 
genitourinary and neurologic examinations medical opinions 
did not indicate that appellant's claimed disabilities 
appeared related to any in-service carbon tetrachloride 
exposure, and no competent evidence to the contrary has 
been produced.  Since the preponderance of the evidence is 
against allowance of these appellate issues, the benefit-
of-the-doubt doctrine is inapplicable, for the aforestated 
reasons.  


ORDER

Service connection for chronic pulmonary and 
gastrointestinal disabilities is granted.  To this extent, 
the appeal is allowed.

Service connection for a urinary disability (claimed as 
involving the prostate, kidney, and bladder), a headache 
disorder, a genital disorder, numbness and cramping of the 
lower extremities, a central nervous system disorder, 
residuals of a head injury, and a psychiatric disorder 
(including brain syndrome) is denied.  To this extent, the 
appeal is disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

